Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is in response to the Application filed August 17, 2020, in which Claims 1-4 are currently pending.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

1.	Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guerra (US 5,813,148) in view of Yamamoto (US 2019/0186057).
Regarding Claims 1 and 4, Guerra discloses a shoe upper with an illuminating logo for a shoe formed by coupling the upper with a sole making contact with the floor or ground (as seen in Fig.1 & 10), the upper (1) comprising: a main body (3) encompassing the foot of the shoe's wearer; a logo part (2; Abstract) provided on an outer surface of the main body of the upper to show a logo of the shoe (as seen in Fig.2 & 11), with the logo part being configured to illuminate (Abstract); and a lighting unit (24) providing light to the logo part for illumination (Col.8, line 64-Col.9, line 47), wherein the logo part is comprised of: logo weft yarns which constitute weft yarns of the logo part (Col.16, Claim 4; i.e. it is known that a woven material comprises weft yarns), comprise an optical fiber (8), and are configured to allow the light from the lighting unit to pass through (Col.7, lines 24-29), logo side opaque warp yarns which constitute warp yarns of the upper of the shoe, and are interlaced and woven with the logo weft yarns (Col.16, Claim 4; i.e. it is known that a woven material comprises weft yarns), and wherein the optical fiber of the logo weft yarns comprises a side lighting optical fiber (Col.7, lines 24-29). Guerra does not disclose the upper main body is woven such that the main body of the upper and the logo part are continuously woven together. However, Yamamoto teaches a woven upper (800; para.4 & 249) having a woven lighted part (52a)(Fig.24C; para.49 & 327), wherein the main body of the upper is comprised of: main body part (51b,52b) weft yarns (15) which constitute weft yarns of the main body part and are 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the logo part and the main body of the upper of Guerra, from a continuously woven material having warp and weft yarns in the weaving pattern, as taught by Yamamoto, in order to provide an upper having lighted and unlighted portions to create the desired aesthetic appearance for a user, and an upper with a smooth, continuous outer surface that does not have protrusions that can get caught on objects while walking in the shoe, diminishing the durability of the upper. Additionally, it is noted that the weaving process as claimed recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. When in combination Guerra and Yamamoto disclose the structure of the invention as claimed and therefore the process by which the product is obtained is not germane to the issue of patentability. Patentability shall not be given for the process by which the claimed product was made.



Regarding Claim 3, Guerra discloses a shoe upper with an illuminating logo according to claim 2, wherein both ends of the logo weft yarns (Guerra: of 8) on either side (as seen in Fig.1, 3 & 10) are connected to the light-emitting element (Guerra: 16) such that the light emitted from the light-emitting element is incident through the both ends of the optical fiber of the logo weft yarns and then emitted outside through the logo weft yarns comprised of the optical fiber (Col.8, lines 1-6 & Col.8, line 64-Col.9, line 47).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732